Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1, 6, and 11, as amended, are currently pending and have been considered below. Claims 4-10, and 12-15, as originally filed and previously presented, are currently pending and have been considered below. 
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/21/2021 has been considered. The submission is in compliance with the provisions of 37 CRF 1.97 Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio et al. (US 2014/0037147; hereinafter Yoshio) in view of Trajkovic et al. (US 2002/0168084; hereinafter Trajkovic) and in further view of Kobold (USP 9,208,386; hereinafter Kobold), and in further view of Matsumoto et al. (US 2015/0278588; hereinafter Matsumoto and previously disclosed by an IDS).
Regarding Claim 1:
	Yoshio discloses a surveillance system comprising: at least one memory storing instructions; and at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions (Yoshio, Para. [0069], Yoshio teaches a processor with programs stored on a memory) to: acquire a first captured image generated by capturing a region on a current route which people are passing through (Yoshio, Figure 4, Para. [0063], Yoshio teaches a person is tracked from the input images); calculate a first risk index value which indicates…congestion of people in a first region on the current route, based on an observed value with regard to people in the first captured image (Yoshio, Figure 4, Para. [0063], Yoshio teaches a person is tracked from the input images, and a congestion degree is determined from the input image); acquire a second captured image generated by capturing a…region which is associated with a bypass route which is determined for the current route (Yoshio, Figure 4, Para. [0063], Yoshio teaches a person is tracked from the input images); calculate a second risk index value which indicates…congestion of people in the…region, based on an observed value with regard to people in the second captured image (Yoshio, Figure 4, Para. [0063], Yoshio teaches a person is tracked from the input images, and a congestion degree is determined from the input image).
	Kobold, in the same field of endeavor of image processing, discloses indicating a degree of risk (Kobold, Column 5, Lines 50-62, Figure 2, Kobold teaches a threshold value is calculated from captured image data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yoshio to include a risk index value using a captured image as taught by Kobold in order to select a particular feed of the plurality of camera/video streams based on the threshold value determined by the image processing system (Kobold, Column 2, Lines 18-22).
Trajkovic, in the same field of endeavor of image processing, discloses output…a notification indicating that a route which people are guided to should be switched from the current route to the bypass route, at a timing when the second risk index value gets to be equal to or smaller than a second threshold value after the first risk index value become equal to or larger than a first threshold value (Trajkovic, Para. [0033-0035], Trajkovic teaches a system, using information about the traffic speed and density (congestion) to calculate an alternate route for the user; and a map for illustrating the traffic flow and occupant density and travel times for various destinations based upon this traffic , and a second region (Trajkovic, Fig. 5 and 6, Trajkovic discloses the congested regions may be adjacent to each other or along the traveling route).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yoshio and Kobold to include capturing image data for multiple regions and notifying people of a bypass route based as taught by Trajkovic in order to inform the user of a route to avoid crowds (Trajkovic, Para. [0027]).
Matsumoto, in the same field of endeavor of image processing, discloses to a terminal of a person who conducts surveillance of an area including the current route (Matsumoto, Para. [0054], Matsumoto discloses a PC (terminal) monitored by a security guard in real time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Trajkovic to include a transmitting traffic information to a security guard monitoring a terminal as disclosed by Matsumoto in order to monitor the situation of the area with pedestrian traffic, including counting the amount of people in said area (Matsumoto, Para. [0055-0057]).
The new limitation added “wherein the at least one processor is further configured to execute the instructions to delay outputting the notification while the second risk index value is larger than the second threshold value” would be obvious to try by one of ordinary skilled in the art, and would result in a reasonable expectation of success. Delaying the output of the notification for a bypass route to the second region, when the second region has a risk index value larger than its threshold value would be obvious to one skilled in the art. The whole purpose of the bypass route appears to be sending a person along a route with regions having a risk index value smaller than a threshold value, therefore if the region does not fit this criteria, the notification to bypass through that region would be delayed or canceled.
Regarding Claim 2:
the surveillance system according to claim 1.
Yoshio further discloses calculate the first risk index value by using speeds of the people in the first captured image (Yoshio, Figure 4, Para. [0063-0065], Yoshio teaches the number of persons and speeds are tracked from the input images, and a congestion degree is determined from the input image).
Regarding Claim 3:
The combination of Yoshio, Kobold, Trajkovic, and Matsumoto discloses the surveillance system according to claim 1.
Yoshio further discloses calculate the second risk index value by using a density of the people in the first captured image (Yoshio, Figure 4, Para. [0063], Yoshio teaches a person is tracked from the input images, and a congestion degree (second risk index value) is determined from the input image).
Regarding Claim 4:
The combination of Yoshio, Kobold, Trajkovic, and Matsumoto discloses the surveillance system according to claim 1.
Trajkovic, in the same field of endeavor of image processing, discloses the second threshold value is smaller than the first threshold value (Trajkovic, Para. [0033-0035], Trajkovic teaches a system, using information about the traffic speed and density (congestion) to calculate an alternate route for the user (i.e. congestion degree is lower in the second region than the first and sends the person to the second region, or alternate route)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Yoshio to include a second threshold value smaller than the first threshold value as taught by Trajkovic in order to plot a favorable route for the user when multiple crowd congestions have been identified (Trajkovic, Para. [0032-0033]).
Regarding Claim 5:
The combination of Yoshio, Kobold, Trajkovic, and Matsumoto discloses the surveillance system according to claim 1.
Kobold, in the same field of endeavor of image processing, discloses adjust at least one of the calculated first risk index value and/or the calculated second risk index value based on an attribute of persons located in the first region and/or the second region (Kobold, Column 5, Lines 24-50, Kobold teaches the threshold values are based on the speed, flow of the people, and characteristics of the crowd), and use the adjusted first and/or second risk index value (Kobold, Column 5, Lines 50-62, Kobold teaches a plurality of threshold values may be set to be used with the video surveillance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Yoshio to include an adjusted risk index value based on person attributes as taught by Kobold in order to select a particular feed of the plurality of camera/video streams based on the value determined by the image processing system and crowd characteristics (Kobold, Column 2, Lines 18-27).
Regarding Claim 6:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 7:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 8:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 9:

Regarding Claim 10:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 12:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The claim recites analogous limitations to claim above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed October 12 have been fully considered but they are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664